Citation Nr: 0942694	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
March 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 40 percent rating for lumbar 
disc disease.  

By way of history, this case was initially before the Board 
in September 2008 when the case was remanded for additional 
evidentiary development. 


FINDING OF FACT

The service-connected lumbar disc disease is manifested by 
pain, fatigue, weakness, lack of endurance, radiculopathy to 
the right lower extremity, flexion to 15 degrees, extension 
to 15 degrees, bilateral lateral flexion to 18 degrees, and 
bilateral rotation to 26 degrees.  There is no evidence of 
ankylosis or doctor prescribed best rest.


CONCLUSION OF LAW

The criteria for an increased rating to 60 percent for lumbar 
disc disease have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(2002), Diagnostic Codes 5235-5243 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2009). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's disabilities.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  See also, Fenderson 
v. West, 12 Vet. App. 119 (1999).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

At the time the Veteran filed his claim, service-connected 
lumbar disc disease was evaluated as 40 percent disabling 
under Diagnostic Code 5293, which provided a 40 percent 
rating when disability is severe, characterized by recurring 
attacks with intermittent relief.  A maximum schedular rating 
of 60 percent is awarded when disability from intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

It is also noted that under DC 5292, a maximum 40 percent 
rating is assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292.

Under Diagnostic Code 5295, a 10 percent rating is assigned 
for lumbosacral strain with characteristic pain on motion.  
If there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  A maximum schedular rating of 40 percent is awarded 
when lumbosacral strain is severe, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The first amendment pertaining to intervertebral disc 
syndrome (IVDS) became effective on September 23, 2002.  
Under the revised criteria, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R.§ 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and the maximum 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  Diagnostic Code 5293 for rating 
IVDS was changed to Diagnostic Code 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  

The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion 
for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome changed to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and the criteria are as follows, in 
part:  

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.  

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or 
inflammation in parts of the system, to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  

Because the rating criteria for rating back disabilities 
changed during the pendency of the Veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the Veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis

The Veteran asserts that his lumbar disc disease has worsened 
since his last rating decision and that he is entitled to a 
rating in excess of 40 percent.  After carefully reviewing 
the evidence of record, the Board finds the preponderance of 
the evidence supports a rating of 60 percent and no higher 
for lumbar disc disease.  

In VA treatment records dated in March 2003, the Veteran 
showed weakness in his proximal leg.  March 2004 treatment 
records reveal that the Veteran's lifestyle is affected by 
pain on a daily basis.  Treatment records dated in September 
2004 state "twice a year the Veteran can experience three 
months of severe back pain, where he is not able to function 
very well."  In addition, the examiner noted that the 
Veteran was told that when his back pain flared up it was not 
necessary to seek medical treatment, but rather he could 
treat his pain at home with medication.  The examiner stated 
that a lack of visits to a doctor does not indicate an 
absence of pain, but rather reflects an effort by the Veteran 
to work with the system.  The Veteran reinjured his back two 
days prior to the examination and experienced right lower leg 
pain with occasional jerking of the leg.  He had no bowel or 
bladder problems.  

The Veteran received a VA examination in February 2007.  The 
Veteran displayed stiffness in his low back and felt 
weakness.  The examiner indicated that the Veteran did not 
have radiating pain; however, he indicated that the Veteran 
had decreased sensation of the right lateral leg area.  The 
Veteran's range of motion was as follows: flexion to 90 
degrees, with pain at 10 degrees; extension to 30 degrees 
with pain at 10 degrees; right lateral flexion to 30 degrees, 
with pain at 30 degrees; left lateral flexion to 30 degrees 
with pain at 10 degrees; and bilateral rotation to 30 
degrees.  The examiner noted that the Veteran's lumbar spine 
range of motion is limited by pain, fatigue, weakness and 
lack of endurance.  There was no evidence of ankylosis.  In 
addition, the examiner noted that the Veteran was 
incapacitated about five times over the course of the year.  
The examiner diagnosed lumbar degenerative disc disease with 
IVDS involving the sciatic nerve.

Subsequent medical records dated in November 2007 state that 
the Veteran's low back pain worsened after wearing a boot for 
his Achilles tendonitis.  The records also indicate that he 
had reduced range of motion of the lumbar spine, but the 
records did not provide measurements as to the degree of 
limitation.

The Veteran's Social Security Administration (SSA) records 
are on file and show that his severe lower back pain affects 
his daily living, requiring extensive bed rest and 
medication.  The Veteran reported that he was required to 
quit certain jobs due to his back pain.  

At a hearing before the undersigned in May 2008, the Veteran 
testified that he was dissatisfied with his February 2007 VA 
examination because the examiner did not accurately reflect 
the Veteran's levels of pain.  The Veteran noted that he 
experiences pain on any motion up to and including 10 
degrees.  He also testified that twice a year for six to 
eight weeks he is incapacitated.

The Veteran received an additional VA examination in January 
2009.  The Veteran's claims file was reviewed.  The Veteran 
reported taking Oxycodone three times a day and experiencing 
pain in his low back which radiates to his bilateral legs and 
feet.  The examiner found that the Veteran's right foot had 
decreased sensation to pinprick and showed muscle spasm.  The 
Veteran reported that he had two incapacitating episodes in 
the past twelve-month period.  The examiner noted that the 
Veteran missed 60 days of work in the last year due to his 
back pain and noted that his back has significant effects on 
his work.  The Veteran's range of motion was as follows: 
flexion to 15 degrees, extension to 15 degrees, bilateral 
lateral flexion to 18 degrees, and bilateral rotation to 26 
degrees.  The examiner noted pain with repetitive motion but 
no loss of motion.  The examiner also conducted a motor 
examination and found the Veteran's hip flexion limited.  The 
limitation involved the L1, L2, L3 and L5.  The examiner 
concluded that the Veteran's neurological impairment, bowel 
and bladder problems appear minimal on examination and that 
the Veteran's range of motion appears normal, aside from his 
flexion, due to his level of obesity.  

Under the previous Diagnostic Code, the Veteran is rated 
under Diagnostic Code 5293.  In order to warrant an increased 
rating under the former Code, the Veteran would need to show 
that his disability is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The medical records 
show that the Veteran suffers from severe pain connected with 
his lumbar disc disease.  

A review of the Veteran's record shows evidence of IVDS and 
neurologic symptomatology related to the Veteran's service-
connected lumbar spine disability.  The Board finds that, 
taken as a whole, these symptoms indicate a disability 
picture that is pronounced in degree.  VA outpatient 
treatment reports show constant complaints of pain with 
radiculopathy.  The VA examination reports show findings of 
lumbar radiculopathy in lower extremities, diminished 
sensation and muscle spasm of the Veteran's right lower 
extremity.  The Board is aware of the 2009 VA examiner's 
comment that the Veteran's radiculopathy appears minimal, 
however, the evidence suggests otherwise.  The clinical 
reports consistently show lumbar radiculitis with lower 
extremity impairment.  Therefore, the Veteran is entitled to 
an increased rating to 60 percent.  The Board finds that as 
the Veteran was initially rated under Diagnostic Code 5293, 
the Board may issue an increased rating under the former 
code, as it affords the Veteran a higher rating.  At this 
time, the Board also acknowledges that some of the Veteran's 
impairment has been attributed to his obesity.  However, 
since the increased impairment has not been distinguished 
from his service-connected lumbar spine disability, all doubt 
in this regard has been resolved in the Veteran's favor.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has reviewed all other relevant current Diagnostic 
Codes to determine whether the Veteran is entitled to a 
rating in excess of 60 percent rating and has determined that 
the Veteran is not entitled to a higher rating.  With regard 
to a higher rating under Diagnostic Code 5293, the Veteran is 
already receiving the maximum rating under this code.  With 
regard to a higher rating under alternate codes such as 
Diagnostic Code 5292 and 5295, the Veteran is already 
exceeding the maximum 40 percent evaluation available under 
those codes.  

Under Diagnostic Codes 5235 to 5242, in order to warrant a 
higher rating the Veteran would need to show unfavorable 
ankylosis.  The evidence of record does not show any evidence 
of ankylosis.  Additionally, the Board notes that the 
Veteran's rating already takes into account functional loss 
due to pain and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  An increased 
rating under Deluca is not warranted.  

Diagnostic Code 5243 also offers a rating based on 
incapacitating episodes.  With respect to a higher rating 
based on the frequency and extent of incapacitating episodes 
(defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician), the 
Veteran would need to show incapacitating episodes having a 
total duration of 6 weeks during the past 12 month period.  
While the Veteran has shown that he has missed 60 days of 
work in a 12-month period, there is no evidence that a 
physician has required this bed rest.  In any event, a 60 
percent rating, the maximum rating allowable under this 
provision has already been assigned.

In addition to the rating, which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
regulations also mandate that a separate rating should be 
considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2009).  The Veteran has not shown bladder or bowel 
impairment such as to warrant the assignment of a separate 
rating.  The VA examiner in 2009 indicated minimal impairment 
and VA outpatient treatment reports dated from 2003 to 2004 
overall show no bowel or bladder impairment.  See 38 C.F.R. 
§ 4.115b, Diagnostic Code 7542 (2009).  Additionally, the 
Veteran is already being compensated for his right leg 
radiculopathy in his currently assigned 60 percent rating.  
To assign a separate rating would amount to pyramiding, which 
is prohibited.  See 38 C.F.R. § 4.14 (2009).

In summary and for the reasons and bases set forth above, the 
Board concludes that the Veteran's lumbar disc disease 
warrants an increased rating to 60 percent, but no higher, 
under Diagnostic Code 5293.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
lumbar disc disease.  The evidence does not establish that it 
causes marked interference with employment beyond that 
contemplated in the assigned evaluation.  Although the 
evidence shows that the Veteran has missed approximately 60 
days from work due to his lower back impairment, it also 
shows that the Veteran is employed on a full time basis.  
Thus, the Board finds that the assigned 60 percent evaluation 
adequately compensates the Veteran for the average impairment 
in earning capacity resulting from his lower back disability.  
Moreover, it does not establish that the service-connected 
lumbar disc disease necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Veteran's 
claim does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in June 2003, June 2007, 
October 2008, notifying the Veteran of what information must 
be submitted to substantiate a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private examiners and 
hospitals.  The VCAA letter of October 2008 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, although no 
longer required, he was told to submit any medical records or 
evidence in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and an 
effective date in a March 2006 letter, thereby satisfying the 
requirements set forth in Dingess.  See also June 2007 and 
October 2008 letters.

Notwithstanding the belated VCAA and Dingess notice, the 
Board determines that there was no prejudice to the Veteran 
because his claim was readjudicated in August 2009.  The 
Veteran thus was not prejudiced by any defect in timing, as 
"the purpose behind the notice has been satisfied . . . that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA treatment records.  VA also provided 
the Veteran with several VA examinations in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating to 60 percent for lumbar 
disc disease is granted, subject to the regulations pertinent 
to the disbursement of monetary funds. 



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


